People v Green (2017 NY Slip Op 04911)





People v Green


2017 NY Slip Op 04911


Decided on June 15, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 15, 2017

Tom, J.P., Renwick, Manzanet-Daniels, Kapnick, JJ.


4285 9378/98

[*1]The People of the State of New York, Respondent,
vWilliam Green, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Abigail Everett of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Jeffrey A. Wojcik of counsel), for respondent.

Order, Supreme Court, New York County (Juan M. Merchan, J.), entered March 25, 2016,, which denied defendant's petition to modify his sex offender classification, unanimously affirmed, without costs.
Defendant failed to meet his burden under Correction Law § 168-o of presenting clear and convincing evidence that a downward modification to level two is warranted. Defendant has a long history of sex crimes, and even while residing in a nursing home and confined to a wheelchair he sexually abused incapacitated fellow residents. In his current situation, defendant is able to move around, by wheelchair and without supervision, in his nursing home, which houses a population of potential victims. Defendant has not established that his medical condition has deteriorated to the point that he no longer poses a serious risk of reoffense, or that his recent good behavior warrants a modification (see e.g. People v Wragg, 41 AD3d 1273, 1274 [4th Dept 2007], lv denied 9 NY3d 809 [2007]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 15, 2017
CLERK